Citation Nr: 1223233	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-07 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness. 

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Air Force from April 1995 to April 1999.  He had subsequent service in the Air National Guard; the record does not identity any "Federalized" periods of such service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  

The matter of service connection for a psychiatric disability was developed and adjudicated as one of service connection for PTSD; because the record shows various other psychiatric diagnoses, the issue has been recharacterized to encompass all psychiatric disability shown, as stated on the preceding page, in compliance with the U.S. Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issues of service connection for migraine headaches, right ear hearing loss, a psychiatric disability to include PTSD, and chronic fatigue, and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran is not shown to have (or during the pendency of this claim to have had) a left ear hearing loss disability.  


CONCLUSION OF LAW

Service connection for a left ear hearing loss disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claim of service connection for left ear hearing loss, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication.  May and July 2007 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and disability rating and effective date criteria. 
The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination to assess the Veteran's hearing.  The report of the January 2008 examination is adequate for rating purposes.  It shows the examination was conducted in accordance with the governing regulation, and contains information that is dispositive (and renders moot unanswered questions such as whether any service after April 1999 may be considered in determining eligibility for VA benefits).   The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (including sensorineural hearing loss as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's DD Form 214 from his period of active duty ending in April 1995 shows that his military occupation specialty involved maintenance of jet aircraft.  

The Veteran's STRs show that on service examination in June 1994, his left ear puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
LEFT
20
00
00
15
00

A February 1997 STR notes noise exposure data.  On service hearing conservation examination in December 1997, the Veteran reported that he did not know if he had hearing loss; in August 1998, he reported that his hearing was getting worse.   

On National Guard service examination in May 1999, left ear puretone thresholds, were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
25
10

On VA examination in January 2008, left ear pure tone thresholds, were:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
35
30

Left ear speech recognition (Maryland CNC list) was 100 percent.

It is not in dispute that by virtue of his occupational duties (in jet maintenance) in service the Veteran was exposed to noise trauma therein.  However, the threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, specifically a left ear hearing loss disability.  38 U.S.C.A. § 1110.  Hearing loss disability is defined by regulation (38 C.F.R. § 3.385, outlined above).  Although the Veteran was in a hearing conservation program and voiced concerns about hearing loss in service, at no time in service or during the pendency of this claim is he shown to have had a left ear hearing loss disability as defined in 38 C.F.R. § 3.385.  At no time has audiometry shown three left ear puretone thresholds at least 26 decibels or more, or any single left ear puretone threshold of 40 decibels or more.  Furthermore, speech recognition testing (Maryland CNC list) has not shown speech discrimination to be less than 94 percent testing.  In the absence of competent evidence of a left ear hearing loss disability, the Veteran has not presented a valid claim of service connection for such disability.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a left ear hearing loss disability is denied.


REMAND

While the notice requirements of the VCAA appear to be met as to the remaining issues, a review of the record found that further development of the evidence is needed for VA to satisfy its duty to assist the Veteran under 38 C.F.R. § 3.159. 

Initially, it is noteworthy that information in the record (Travel vouchers) shows that the Veteran's active service included service in Southwest Asia during the Persian Gulf War.  Consequently, he is entitled to consideration of his claims under the presumptive provisions of 38 U.S.C.A. § 1117.

Next, it is noteworthy that following his acknowledged period of active duty service the Veteran served in the National Air Guard.  A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  Consequently for a period of National Guard service to be considered in connection with a claim for VA benefits, the Veteran must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505 during such period of time.  38 C.F.R. § 3.6(c), (d) (2011).  As the Veteran appears to be relating his claims, at least in part, to his National Air Guard service, certification of any Federalized periods of such service is necessary.  As he alleges that personnel actions in the course of his service have evidentiary bearing on his claim of service connection for a variously diagnosed psychiatric disability, his service personnel records must be secured.

Furthermore, reports of any medical evaluations or treatment the Veteran may have received in the course of his National Guard service (whether qualifying for VA benefits or not) would constitute official records, and any pertinent information therein must be considered.  Consequently, such records must be sought. 

In addition, the most recent VA treatment records associated with the Veteran's claims file are dated in January 2008.  Any records of VA treatment for the disabilities at issue since then would constitute pertinent evidence, constructively of record, that is outstanding.  Consequently, updated VA treatment records must be sought.   

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that requirement (C) is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has been found to have a right ear hearing loss disability.  On January 2008 VA examination the examiner opined that the  right ear hearing loss disability was unrelated to his active duty from April 1995 to April 1999.  However, if any federalized National Guard service is shown, the January 2008 VA examination report and opinion would be inadequate (because they do not encompass any National Air Guard service), and the claims file would have to be returned to the January 2008 VA examiner for review and an addendum opinion encompassing such service.  
Regarding migraine headaches, the Veteran's STRs show that in the course of treatment for bronchitis in January 1997, he reported a history of frontal headache.  On January 2008 VA examination migraine headaches were diagnosed; the examiner did not offer an opinion regarding the etiology of the Veteran's migraine headaches, and specifically, whether or not they are related to his headache complaints noted in service.  Under the low threshold standard in McLendon, supra, such an opinion is necessary.

An STR August 1998 notes that the Veteran reported having a high stress job and/or lifestyle.  An undated service consultation report notes that he reported that he gets grumpy, and is short tempered.  On January 2008 VA examination, the diagnoses were anorexia due to depression, schizoaffective disorder, panic disorder, and alcohol abuse, secondary to schizoaffective disorder.  As the examiner did not opine whether or not the current psychiatric disability is related to complaints/symptoms noted in service, the examination report is inadequate for rating purposes, and another examination to secure a medical advisory opinion in this matter is necessary.  Notably, the examiner also appears to have been unfamiliar with the lay statements submitted in support of the Veteran's claim.  Such statements (if credible) are competent regarding matters capable of lay observation. 

Regarding chronic fatigue, the Veteran alleged in June 2007 that he has chronic fatigue related to his Persian Gulf service.  Chronic Fatigue Syndrome is defined by regulation.  Such diagnosis requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a (2011).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 (or secondary service connection under 38 C.F.R. § 3.3120) is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The January 2008 VA examinations are inadequate to address whether or not the Veteran has a separate disability entity manifested by fatigue (and whether or not any such entity is secondary to a service-connected disability).  To warrant service connection as an undiagnosed illness under 38 C.F.R. § 3.317, a disability must be shown (by history, physical examination, and laboratory tests) to not be attributed to any known clinical diagnosis.  Another examination to clarify the nature and etiology of the Veteran's reported fatigue is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive development to ascertain whether or not the Veteran's National Guard service included any period of Federalized service.   He should be asked to identify any such periods; the RO should request service department verification of all periods he so identifies.

The RO must also secure for association with the record complete copies of the Veteran's National Air Guard service medical and service personnel records (to include reports of all periodic examinations and performance appraisals). 

The RO should also secure for the record updated records of any VA evaluations or treatment the Veteran has received for the disabilities at issue since January 2008.  He must cooperate in this matter by identifying all such evaluations and treatment 
2.  After the above development sought above is completed, the RO should arrange for the Veteran to be examined by a neurologist to determine the likely etiology of his migraine headaches, and specifically whether they are related to his service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should offer an opinion that responds to the following: 

Is it at least as likely as not (a 50% or better probability) that the Veteran's current migraine headache disorder is related to his service, and specifically the frontal headaches noted in service in January 1997.  

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as indicated.  If the opinion is to the effect that the current headache disorder is not related to service, the opinion should identify the etiology considered more likely.  

3.  If any post- April 1999 Federalized National Air Guard service is shown, the RO should arrange for the Veteran's claims file to be forwarded to the January 2008 VA examiner for review and an addendum nexus opinion that encompasses such service.  

If the January 2008 examiner is unavailable to offer such opinion, the RO should arrange for another audiological evaluation of the Veteran to secure a medical advisory opinion as to whether his right ear hearing loss is related to his service/noise trauma therein (to include during periods of Federalized National Air Guard service.  In such event the Veteran's claims file and any National Guard records received must be reviewed by the examiner in conjunction with the examination.  

The examiner must explain the rationale for all opinions.

4.  The RO should also arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file (including all supporting lay statement received) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should offer an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each psychiatric disability entity found. 

(b) As to each psychiatric disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such entity is related to the Veteran's service/complaint and symptoms noted therein.  

The examiner must explain the rationale for all opinions.  The explanation should include comment on the diagnoses of  schizoaffective disorder, panic disorder, alcohol abuse, and anorexia noted on VA examinations in January 2008, and, if any diagnosed psychiatric disability entity is determined to be unrelated to service, some discussion of the likely etiology for such entity.  The examiner should also opine whether or not the Veteran's reported fatigue is a symptom of any psychiatric entity diagnosed.

5.  Finally, the RO should arrange for the Veteran to be examined by an appropriate physician to assess his complaints of fatigue.  The Veteran's claims file (including lay statements received in support of his claims) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should offer an opinion that responds to the following: 

(a) Does the Veteran's disability picture meet the regulatory definition for chronic fatigue syndrome?

(b) If not, do the Veteran's complaints of fatigue constitute a separate disability entity or are they symptoms of an underlying disorder?  

(c) If they constitute a separate disability entity, please identify the likely etiology for such entity?  Specifically, are they manifestations of  an undiagnosed illness?

(d)  If the complaints of fatigue are not a separate and distinct disability entity, but are manifestations of another disability, please identify such disability.   


6.  The RO should then review the file, and re-adjudicate the claims remaining on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


